Title: To Thomas Jefferson from David Rittenhouse, 28 November 1792
From: Rittenhouse, David
To: Jefferson, Thomas



Sir
Novr. 28th. 1792

By Act of Congress the Copper Coinage is limited to 150 Tons. This, counting the Ton to be 20 Hundreds, neat Weight, will produce near 8 Millions of Cents, making no allowance for waste in Coining;  and supposing the number of families in the United States to be 400,000 will be near 20 Cents to a family. This appears to me to be too great a proportion by more than one half, especially if we consider the great weight of the Copper Coins, and the small silver to be struck which will make the Copper Much less necessary. Perhaps 30 or 40 Tons imported from Sweden would be sufficient, at least at first, more may be ordered if found necessary.
From some Swedish Coins in my possession it appears that Copper, when Coined, is worth in Sweden about 16 Cents ⅌ ℔. Avoirdupois. That Coined at the Mint of the United States will be worth 26 Cents. I am, Sir, with great respect, Your very humble Servant

Davd. Rittenhouse


PS. There is now in the Mint 4 or 5 Tons of old Copper and more may be expected tho’ I think not in any great quantity. Some dependance may likewise be placed on the produce of American Mines.

